Citation Nr: 0100939	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer as a 
result of sun exposure.  

2.  Entitlement to service connection for skin cancer as 
secondary to service-connected urticaria.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945, from June 1948 to June 1952, and from July 
1952 to September 1965.  

This matter was last before the Board of Veterans' Appeals 
(the Board) in May 1997.  The Board denied the veteran's 
claim of entitlement to service connection for skin cancer on 
the basis that skin cancer due to exposure to ionizing 
radiation was not shown.     

Following the Board's denial of entitlement to the benefits 
sought, the veteran sought review of Board's decision before 
the U.S. Court of Appeals for Veterans Claims (the Court).  
By order dated in September 2000, pursuant to a Joint Motion 
to Remand, the Court vacated and remanded the Board's May 
1997 decision to the extent that it did not address the 
veteran's contention that his skin cancer was caused by sun 
exposure.  The appeal as to the issue of entitlement to 
service connection for skin cancer claimed as due to exposure 
to ionizing radiation was dismissed.  

In an October 1997 rating decision, the VA Regional Office 
(RO) denied service connection for skin cancer as secondary 
to service-connected urticaria.  The veteran perfected an 
appeal as to this issue.  38 C.F.R. § 20.200 (2000).  
Therefore, the issues on appeal are those as listed on the 
title page of this decision.  

Other issues not currently on appeal

In various claims dated in 1998, the veteran sought 
entitlement to a total disability rating by reason of 
individual unemployability (TDIU) due to service-connected 
disabilities and an increased rating for his service-
connected left ankle disorder.  He also claimed entitlement 
to service connection for prostate cancer.  

In a rating decision dated in November 1998, TDIU was granted 
and the evaluation for the service-connected left ankle 
disability was increased to twenty percent.  A rating 
decision dated in June 1999 denied service connection for 
prostate cancer secondary to exposure to Agent Orange.  The 
veteran was informed of that action in a letter dated in July 
1999.  The veteran did not file a notice of disagreement with 
respect to either the November 1998 or June 1999 rating 
decisions.  Accordingly, the Board does not have jurisdiction 
of those matters.     



REMAND

The September 2000 Joint Motion for Remand noted that 
although the Board's May 1997 decision was based exclusively 
on the veteran's contention that his skin cancer was due to 
exposure to ionizing radiation, veteran had alternatively 
asserted that he has skin cancer due to sun exposure during 
service.  The Joint Motion for Remand further indicated that 
this issue had been adjudicated by the RO and that the 
veteran had filed a Notice of Disagreement as to the issue, 
thus conferring the Board with jurisdiction.   

In a letter dated in December 2000, the veteran's attorney 
noted that there has been a significant change in the law 
during the pendency of the veteran's appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
through his attorney, and request that he 
submit the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA and non-VA, who 
have treated him for skin problems since 
his discharge from service. When the 
veteran responds, and provides any 
necessary authorizations, the named health 
care providers should be contacted and 
asked to provide copies of all clinical 
records documenting their treatment, which 
are not already in the claims folder.  Any 
such medical records so obtained should be 
associated with the veteran's VA claims 
folder. 

The RO should also ask the veteran, 
through his attorney, to submit a 
statement describing the degree of his 
exposure to direct sunlight before, 
during, and after service, to include sun 
exposure during service or elsewhere.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should schedule the veteran, 
through his attorney, an examination of 
the skin, to determine the etiology of 
his skin cancer.  The claims folder and a 
copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  The 
examiner should be provided with the 
veteran's statement regarding his 
exposure to the sun before, during and 
after service.

The examiner should express an opinion as 
to whether it is as likely as not that 
the disorder is etiologically related to 
the veteran's period of sun exposure 
during service.  The examiner should also 
provide an opinion as to whether it is as 
likely as not that the veteran's skin 
cancer is related to his service-
connected urticaria.  

Any diagnostic tests deemed necessary by 
the examiner should be conducted and the 
clinical findings and reasoning that form 
the bases of the opinions requested should 
be clearly set forth.  The report of the 
examination should be associated with the 
veteran's VA claims folder.   


4.  After the foregoing actions have been 
accomplished, the RO should review the 
evidence of record, as well as the 
September 2000 Joint Motion for Remand, 
and then readjudicate the claim for 
service connection for skin cancer due to 
sun exposure on a direct basis and as 
secondary to service-connected urticaria.  
If the benefit sought on appeal remains 
denied, the veteran and the veteran's 
attorney should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



